Citation Nr: 0017941	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1992 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Winston-Salem, North 
Carolina (hereinafter "RO"), which granted service 
connection for a skin condition, and denied service 
connection for a low back condition, insomnia and hearing 
loss.  The veteran appealed all three denials of his claims 
for service connection.  In February 1997, the Board denied 
the claim for hearing loss, and remanded the claims for a low 
back condition and insomnia.

REMAND

The Board notes that in his substantive appeal, received in 
June 1993, the veteran requested a hearing before a Member of 
the Board in Washington, D.C.  A hearing was scheduled for 
January 1997, however, the veteran failed to report.  In a 
letter received by the Board in March 2000, the veteran again 
requested a hearing.  In May 2000, the Board sent the veteran 
a letter and requested that he clarify whether he desired a 
hearing at the RO or in Washington, D.C., or whether he no 
longer desired a hearing.  He was further informed that if no 
response was received within 30 days, the Board would assume 
that he still desired a hearing at the regional office and 
would make arrangements to have the case remanded for such a 
hearing.  There is no record of a response, and there is no 
indication that he withdrew his original request for a 
hearing.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran, in accordance with the docket 
number of this case, for a hearing at the 
Winston-Salem, North Carolina RO before a 
Traveling Member of the Board.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



